ORDER
PER CURIAM
AND NOW, this 22nd day of November, 2016, the Petition for Allowance of Appeal is GRANTED. The issues, rephrased for clarity, are:
(1) In view of Payton v. New York, 445 U.S. 573 (1980), and Steagald v. United States, 451 U.S. 204 (1981), did the Superior Court err in concluding that an arrest warrant for Earnest Moreno authorized entry into the residence of Angel Romero and Wendy Castro for the purpose of executing the arrest warrant?
(2) Did .the Superior Court apply an erroneous standard of review regarding the suppression court’s finding of fact that the authorities did not have express permission to enter the residence of Angel Romero and Wendy Castro?